Citation Nr: 0737705	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-19 985	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating action that denied service 
connection for hepatitis C.

By decision of March 2004, the Board remanded this case to 
the RO for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hepatitis C was not shown present in service or for many 
years thereafter, and the sole competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service or any incident 
thereof.

3.  There is no medical complexity or controversy in this 
case requiring an opinion from an independent medical expert 
(IME) for resolution of the matter on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A.       §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  An IME opinion is not warranted in this case.  
38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 
20.901(d) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

February 2002 pre-rating RO letters informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
service connection (evidence showing an injury or disease 
that began in or was made worse by his military service, or 
that there was an event in service that caused an injury or 
disease).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, those 2002 RO letters and March and October 
2004 and March and April 2005 post-rating RO letters provided 
notice that the VA would make reasonable efforts to help the 
veteran get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information, and if needed, authorization to 
obtain them.  Those letters further specified what records 
the VA was responsible for obtaining, to include Federal 
records, and the type of records that the VA would make 
reasonable efforts to get, and the 2004 and 2005 letters 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board thus 
finds that those 2002, 2004, and 2005 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the January 2003 rating action on 
appeal.  However, the Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided, 
as reflected in the September 2005 Supplemental Statement of 
the Case.  Hence, the Board finds that any failure on the 
part of VA in not fulfilling any VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claim for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service medical and post-
service private medical records up to 2004.  The veteran was 
afforded a comprehensive VA examination in November 2002.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional, existing 
evidence that is pertinent to the claim on appeal that has 
not been obtained.

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In October 
2007, the veteran's representative requested an advisory 
opinion from an IME.  When, in the judgment of the VA or the 
Board, expert medical opinion, in addition to that available 
within the VA, is warranted by the medical complexity or 
controversy involved in an appealed case, the VA or the Board 
may secure an advisory medical opinion from one or more IMEs 
who are not VA employees.  38 U.S.C.A. § 7109(a); 38 C.F.R. 
§§ 3.328(a), 20.901(d).  

However, the Board finds that an IME opinion is not necessary 
in this case, inasmuch as the current medical evidence, in 
particular, the November 2002 VA examination, contains 
sufficient clinical findings and a medical opinion to permit 
the Board to adequately adjudicate this claim.  The current 
record presents no conflict between existing medical opinions 
as to diagnosis or etiology of the veteran's hepatitis C.  As 
there is no medical complexity or controversy in this case 
requiring an opinion from an IME for resolution of the matter 
on appeal, the Board finds that such opinion is not 
warranted. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his current hepatitis C is due to 
vaccination/immunization injections administered in service.  

In this case, the service medical records are completely 
negative for complaints, findings, or diagnoses of any 
hepatitis C.  On July 1968 separation examination, the 
veteran denied a history of liver trouble, and the abdomen 
and viscera were normal on examination.

Post service, there were no findings of hepatitis C during 
surgery for acute cholecystitis with hydrops of the 
gallbladder at the K. S. Bethea Hospital in February and 
March 1997.

In November 1998, the veteran was hospitalized at the K. S. 
Bethea Hospital for new onset deep jaundice, but laboratory 
tests in December were negative for hepatitis C.

The first evidence of hepatitis C was that found during 
hospitalization at the K. S. Bethea Hospital in January 1999, 
over 30 years post service, at which time the veteran gave a 
history of uncertainty as to where he could have contracted 
hepatitis, and he thought that his girlfriend may have 
hepatitis.   

The aforementioned evidence in this case reveals that the 
veteran's hepatitis C was first manifested many years post 
service, and the competent and persuasive evidence does not 
establish a nexus between that disability and the veteran's 
military service or any incident thereof.  The sole medical 
opinion of record in this case, a November 2002 VA 
physician's opinion following comprehensive examination, 
establishes that it was less likely than not that hepatitis C 
was related to the veteran's military service.  The Board 
accords great probative value to the VA medical opinion, 
inasmuch as it was based on the examiner's thorough review of 
the veteran's military and post-service medical history, and 
current examination of the veteran, and the veteran has 
submitted no medical opinion to the contrary.               

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  Thus, a layman without the 
appropriate medical training or expertise is not competent to 
render a persuasive opinion on such a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).   Hence, the veteran's assertions in this regard 
have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


